JON 0. NEWMAN, Circuit Judge,
concurring:
I concur in all of Judge Pierce’s thorough opinion except the portion concerning appellants’ claimed right to a preliminary hearing in connection with revocation of parole. On that issue, I would reject the claim solely on the ground that the convictions for the new offenses committed while on parole conclusively established probable cause for parole revocation. See 18 U.S.C. § 4214(b)(1) (1982). Though the convictions of the appellants for new offenses did not establish probable cause during the intervals between the issuance of the parole violation warrants and the dates of the convictions, those intervals were no more than two months, and during such intervals each appellant was in custody on the new charges. In the circumstances of this case, I agree with Judge Pierce’s conclusion that neither the Due Process Clause nor the parole statute required a hearing during the brief intervals before the convictions on the new offenses. Whether a preliminary hearing for parole revocation would be required for a person in federal custody on new charges after lapse of an inordinate amount of time, notwithstanding the lack of formal execution of a parole revocation warrant lodged as a detainer, is an issue not presented by this appeal.